Title: To James Madison from William Jarvis (Abstract), 20 February 1805
From: Jarvis, William
To: Madison, James


20 February 1805, Lisbon. “The accompanying are duplicates of my letters of the 9th & 12th Inst, which went by the Ship Hare, Captn Beedle, for New York, the former of which Mr Rademakaer took charge of. In the last Copy of my letter of the 19th. Jany to Capan. Rodgers relative to the delivery of the Danish sailors, I find my Clerk omitted the postscript.
“Letters that I have recd from Madiera of the 20th Ulto. which is the latest advice from that Island, are silent as to the taking possession of it by the English & the passengers in the Vessel contradict the report. So far from it, I am well informed, that this Government have recently given the most positive orders to the Governor not to admit any foreign troops whatever to land there: but these would have very little effect where the soldiery nor Batteries are not sufficient to resist three or four line of Battle ships & two or three thousand troops determined upon taking possession; and I imagine the English whose Merchants do nearly all the business, would not find muc<h> resistance from the inhabitants. The report of the Toulon Squadron being at sea is not confirmed, of course, it appears not to be true. It is somewhat singular that no advice of the Rochfort Squadron, since it sailed, has reached here. Speculations are in favour of their being bound to India.
“Trusting to the Vice Consul at St. Ubes, whom I had desired to keep me informed relative to the moorish frigate, but who being engaged several days about the Ship Eliza of Portsmouth, cast away some league<s> to the southward of that port, omitted it, I misinformed you in my last letters concerning that ship. She sailed about five weeks ago for Sallee, without an intention to Cruize. Her sailing did not become a subject of the least conversation Since the frigate here was graved they have caulked her, are putting quarter galleries to her, a new gangway, & new Knees on her gun decks. Sh<e> is to have a compleat new Sett of Spars as well as the lower Masts, suc<h> new rigging as is necessary, in fine to be put in compleat order. They were desirous of having her coppere<d> but it was said there was none in the Arsenal. The Bulwarks of the Brig are compleated. They have not altered her force of 14 guns. I understand from good authority that they will not sail till the early part of April. No other Vessel has been purchased and I learn is not to be in this place, as the two Commissioners are shortly going to London, where it is expected the Negotiation between Prussia & Morrocco will be opened, if any takes place no propositions hitherto having been made: preparatory to which, Ben Taleb does not hesitate to say that the whole of the Emperors force will be employed, against the Prussian flag the ensuing summer; which it has been insinuated to me, is in hopes that it will force the Prussian Government to make an advantageous peace for his Court. But the recent orders which the Prussian Chargé des Affrs. informs me his Court has given, that all their Vessels bound to this part of the world should be insured as well as for the redemption of their Crews, induces a belief that much money will nott be disbursed from the Royal Treasury for a peace; especially as it is understood that they have not much Commerce of their own, altho there is many Vessels sailing under the flag & as that Government is not fond of disbursing money. If We have any just grounds of apprehension, at all from the Moors, I am persuade<d> that nothing will be attempted against us untill a Peace is mad<e> with the Prussians: and should the Commissioners enter into a negotiation the moment they arrive i<n> England, it is not possible it wi<ll> be concluded before late in the su<m>mer if at all, from the usual slowness of th<eir> motions & from their demands I am led to suppose being considerable. Possibly however a frigate & Brig of Wa<r> or Brig & Schooner or two Brigs of observation may be deemed prudent if they are not otherways important<ly> engaged. Should low Vessels be employed probably boarding nettings wo<uld> be conceived a great security aga<inst> the mode of Warfare of these people for if cannon were only made use of, I imagine the smallest of our Vessels of War is able to cope with the largest of theirs, they understand so little the use of Artillery.
“General Junot is appoi<n>ted Ambassador from France to th<is> Court & a Monsr. Rayneval, Secreta<ry> of Legation.
“Some farther embarassment having lately been thrown in the way of the clearance of al<l> grain loaded Vessels, and among several Danes & Swedes there bein<g> two American Vessels loaded in Bordeaux for Portuguese account, I wrote the original of the inclosed Copy, to the secretary for Foreign Affaires, on the subject; but have my doubts whether any answer will be given to it, as you no doubt have observed that no written answer was given to my communications on this point before, altho: every other article was particularly replied to, however it has produced the desired effect as both Vessels have been allowed to depart.”
Adds in a postscript: “The Captain of an America<n> Vessel just arrived here from London says that the 3 or 4th Instant he was boarded by a boat from the Br<i>tish Squadron off Brest, the Lieutenant in which informed him that two days before five line of battle ships & some frigates got into Brest, without being molested the flee<t> being some distance off & the win<d> blowing from the Eastward. I supposed it the Rochfort Squadron but another Captn from Coruna states that a Spanish packet which arrived at St. Andero about a fortnight ago passed through a squadron of five line of battle ships & some frigates, who shew no colours nor did speak him, but they appeared to be full of Men & the Commander supposed they were french; on his leaving Coruna he was boarded by a boat from the Admiral, the Officer in which informed him that an 84 from England passed in sight of a Squadron of five line of Battle ships & some smaller Vessels, that shew no Colours nor pursued her, but which were taken to be French. The Admiral on the Coruna station thought it of sufficient importance to send advice of it to England. He supposed they are bound to the Cape. No dates are given with the latter reports nor the courses which the squadron were steering: so that it cannot be concluded whether that which entered Brest is the same seen by the packet & line of battle ships, but We know of no other being at sea.
“The Russian Consul has not heard any thing more about the Capture of a Russian Merchantman by our Squadron.”
Adds in a second postscript: “Upon farther enquiry of the Captn from Coruna, he seems to think that the squadron when seen by the English Man of War were stee<r>ing S.W. fi<t> for the trade winds.
“Advice has been received by this Government from the Comma<n>der of a portugee Brig of War in the streights, that the Incorruptib<le> french frigate with another whose name he does not mention met the British Convoy bound to Mal<ta> under convoy of two sloops of War, one of which was struck & the other captured & carried into Carthagena with two of the Merchantmen.”
